Citation Nr: 0202392	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  00-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the 0 percent disability rating assigned for service-
connected asthma, effective August 31, 1990, is appropriate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
October 1969.

This appeal arises from a December 1990 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the appellant's claim for service connection for 
a lung condition.  

The Board subsequently denied the appellant's claim for 
service connection for a chronic lung condition on a direct 
basis in a January 1996 decision.  The appellant appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
and the Board's decision was vacated pursuant to an October 
1996 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties acknowledged that the Board 
was correct in its denial of the appellant's claim for 
service connection for a lung condition on a direct basis, 
but requested that the Board consider the appellant's claim 
for service connection on a secondary basis, including 
whether his service-connected post traumatic stress disorder 
aggravated the lung condition.  The Court granted the joint 
motion, and remanded the case to the Board.

The Board thereafter remanded the appellant's claim for 
service connection for a lung disorder on a secondary basis 
for further development in a May 1997 decision.

VARO granted the appellant entitlement to service-connection 
for asthma based upon aggravation as the result of service-
connected post traumatic stress disorder, evaluated as 0 
percent disabling, effective August 31, 1990.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the appellant has 
had frequent attacks of asthma (one or more attacks weekly), 
marked by dyspnea on exertion between attacks, with only 
temporary relief by medication and more than light manual 
labor precluded.  He has not had very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and marked loss of weight or other evidence of severe 
impairment of health.

3.  The appellant has not had an FEV-1 or an FEV-1/FVC of 
less than 40 percent which is attributable to his service-
connected asthma as the result of post traumatic stress 
disorder.  Nor has he had episodes of respiratory failure, or 
needed daily use of systemic high dose corticosteroids or 
immunosuppressive medications.


CONCLUSION OF LAW

The requirements for an initial rating of 60 percent, but no 
higher, for service-connected asthma are met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § § 4.7, 
4.96, Diagnostic Code 6602 (old diagnostic criteria in effect 
prior to October 7, 1996); 4.97, Diagnostic Code 6602 (new 
diagnostic criteria in effect as of October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001). 

By virtue of the Statement of the Case and the Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  VA 
examinations were also conducted in October 1990, July 1992, 
November 1994, October 1997, March 1999 (with an April 1999 
addendum), August 1999, and June 2001, and copies of the 
reports associated with the file.  The appellant had an 
opportunity to testify before a hearing officer at his 
hearings on appeal in April 1991 and April 1995, and before 
the undersigned in August 2001.  Under these circumstances, 
there is no reasonable possibility that further assistance to 
the appellant will aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
Further, in light of the Board's disposition of the issue, 
remand for consideration of the new law is not necessary.  It 
would not be prejudicial to the appellant if the Board were 
to proceed to issue a decision on the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In evaluating the appellant's request for increased ratings, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, it is 
noted that the claim for a higher evaluation for service-
connected asthma is based on the assignment of an initial 
rating for disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet.App. 119 (1999).  The Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, there is no 
prejudice to the appellant in characterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to his service-connected 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, VARO granted 
service connection and originally assigned a 0 percent 
evaluation for asthma, effective as of August 31, 1990.  

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The rating criteria found in 38 C.F.R. § 4.97, pertaining to 
pulmonary disabilities, were changed effective October 7, 
1996.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent Congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Pursuant to the VA rating schedule in effect before October 
7, 1996, with respect to bronchial asthma, a 10 percent 
rating is provided for mild symptoms with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is provided 
for moderate bronchial asthma, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating is 
provided for severe bronchial asthma, characterized by 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; and preclusion of more than 
light manual labor.  A 100 percent rating is warranted for 
pronounced symptoms, characterized by very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

The revised diagnostic code in effect as of October 7, 1996 
provides that bronchial asthma is to be evaluated based on 
the results of pulmonary function tests.  The specific 
pulmonary function tests include the percent of predicted 
values for Forced Expiratory Volume in one second (FEV-1), 
Forced Vital Capacity (FVC) and the ratio of FEV-1 to FVC 
(FEV-1/FVC).  38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

Pursuant to the revised Rating Schedule for chronic bronchial 
asthma, a 10 percent disability rating is warranted for FEV-1 
levels of 71 to 80 percent of predicted, FEV-1/FVC levels of 
71 to 80 percent, or intermittent inhalation or oral 
bronchodilator therapy. A 30 percent rating is warranted for 
FEV-1 levels of 56 to 70 percent, FEV-1/FVC levels of 56 to 
70 percent, daily inhalation or oral bronchodilator therapy 
or inhalation anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1 levels of 40-to 55 percent, 
FEV-1/FVC levels of 40 to 55 percent, at least monthly visits 
to a physician for required care of exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation is warranted for FEV-1 levels of less than 40 
percent of predicted, FEV-1/FVC levels of less than 40 
percent, more than one attack per week with episodes of 
respiratory failure, or symptoms requiring daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2001).

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2001), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court discussed the 
history and meaning of these provisions in Gilbert v. 
Derwinski, 1 Vet.App. 49, 54-55 (1990), stating that "[w]hen 
all of the evidence is assembled, the Secretary, or his 
designee, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

Medical records, dated from May 1977 to January 1989, from 
the appellant's private physician, B. D. Agarwal, M.D., were 
submitted, which revealed that the appellant was treated on 
numerous occasions for breathing difficulties, including 
shortness of breath and wheezing.  He was generally treated 
with prednisone, ampicillin, and inhalers as needed.

The appellant originally filed his claim for entitlement to 
service connection for post traumatic stress disorder and a 
lung condition in August 1990.

A VA fee basis psychiatric examination was conducted in 
October 1990.  The examiner observed that the appellant 
presented with symptomatology which suggested an organic 
anxiety disorder, secondary to asthmatic bronchitis.  The 
appellant complained that he could not sleep without waking 
up every half-hour "like [he] forgot to breathe."  He also 
complained of "shaky, jittery feelings", being angry all 
the time, bad concentration, and thoughts that life might not 
be worth living.  Current medications included Theo-Dur, an 
additional "breathing" pill, Prednisone, and inhalers.  
Diagnoses included organic anxiety disorder on Axis I and 
asthmatic bronchitis on Axis III.

VARO, in part, denied the appellant's claim for entitlement 
to service connection for post traumatic stress disorder and 
a lung condition in a December 1990 rating decision. 

At his April 1991 hearing on appeal, the appellant testified 
regarding his asthma. He reported that he used a couple of 
inhalers and Prednisone for his lung condition, but was not 
taking any medication for his nervous condition.

An August 1991 VA Vet Center Summary of treatment indicated 
that the appellant's asthmatic condition was aggravated by 
his post traumatic stress disorder.  Diagnoses of post 
traumatic stress disorder on Axis I, and asthma on Axis III 
were provided. 

VA treatment records, dated from January 1991 to August 1991, 
were submitted.  A June 1991 treatment entry indicated that 
the appellant related numerous problems with asthmatic 
bronchitis which he reported was worsened by stress.  The 
assessment was of organic anxiety disorder per psychiatric 
evaluation.  He continued to report problems with asthmatic 
bronchitis in August 1991.

The appellant was granted Social Security disability benefits 
as the result of his numerous physical disabilities and his 
psychiatric symptoms in a February 1992 decision.

The Board remanded the appellant's claim for service-
connection for post traumatic stress disorder and deferred 
the issue of service-connection for a lung condition in a 
June 1992 decision.  

A VA psychiatric examination was conducted in July 1992.  The 
Axis I diagnosis was of post traumatic stress disorder, 
delayed onset, with depressed and anxious features.  Axis III 
diagnoses included asthmatic bronchitis.

VARO granted the appellant entitlement to service connection 
for post traumatic stress disorder, evaluated as 30 percent 
disabling, in a September 1992 rating decision.

September 1993 VA treatment entries indicated that the 
appellant sought medication refills for Tagamet and inhalers.  
He complained of nightmares and difficulty sleeping, but did 
not report associated asthmatic attacks.  He was seen for 
asthma complaints in October 1993 and March 1994.  

A VA examination was conducted in November 1994.  The 
examiner noted that a review of the appellant's previous 1990 
and 1992 evaluations revealed that he was given a diagnosis 
of organic anxiety disorder, which upon review of the 1990 
report, indicated that it was felt that his anxiety disorder 
was secondary to an asthmatic condition.  When evaluated in 
1992, however, he was given a diagnosis of post-traumatic 
stress disorder, delayed onset, with depressed and anxious 
features.  At the time of this examination, the appellant 
reported continuing and worsening symptoms of bronchial 
asthma for which he took various medications, and reported 
that when he became anxious, as he often did during the night 
due to nightmares, he felt as if he could not breathe and had 
asthma attacks related to his anxiety.  He claimed that he 
was using various medications and inhalers.

At his April 1995 RO hearing on appeal, the appellant 
testified that his diagnosed asthmatic bronchitis condition 
was exacerbated by an increase in his post traumatic stress 
disorder symptoms.  He claimed that he had been receiving 
Social Security disability as a result of his asthmatic 
bronchitis since the early eighties.  He claimed that he 
first started having asthmatic attacks at night when he had 
nightmares about Vietnam and that the attacks became worse as 
his post traumatic stress disorder worsened.  He indicated 
that he used three different types of inhalers: cervant, 4 
puffs 3 times per day; ventalin, 2 puffs every 4 hours; and 
asthmacort, 4 puffs 3 times per day.  He acknowledged other 
asthma triggers such as pollen, but denied any allergies.

The Board denied the appellant's claim for entitlement to 
service connection for a chronic lung condition on a direct 
basis in a January 1996 decision, and, although the parties 
agreed that the Board's decision to deny service connection 
on a direct basis was correct, following a Joint Motion for 
Remand and to Stay Further Proceedings, the appellant's claim 
was remanded for consideration of the issue of service 
connection for a chronic lung condition secondary to service-
connected post traumatic stress disorder, to include the 
question of whether the service-connected PTSD aggravates the 
lung condition.  The Board then remanded the appellant's 
claim for further development in a May 1997 decision.

A July 1995 VA treatment record entry indicated that the 
appellant had no new complaints.  He stated that his 
breathing problems were unchanged.  The assessment was of 
stable asthmatic bronchitis.  He continued to be followed in 
November 1995 and June 1996.  In June 1996 the appellant 
reported an occasional "spell" of asthmatic bronchitis.  
Mild wheezing was observed.  

A July 1996 VA pulmonary function test revealed an FEV-1 
reading of 2.26 post bronchodilator.  The impression was of 
moderate COPD (chronic obstructive pulmonary disease) with 
ventilatory limitation.  Resting pulmonary function showed 
moderate obstruction.  During exercise, there was a mild 
increase in ventilation and ventilatory reserve was reduced.  
The appellant's maximum ventilation was 95 percent of 
predicted value.  Continued treatment of asthma with inhaled 
steroids and bronchodilators, and with regular exercise to 
improve anaerobic threshold and exercise tolerance was 
recommended.

In October 1996, VA treatment records indicated that the 
appellant reported recent episodes of increased wheezing.  
The assessment was of stable asthma.  In May 1997, the 
appellant reported increased shortness of breath in cold/hot 
weather, and sinus congestion.  Asthma and sinusitis were 
assessed.  A June 1997 entry indicated that the appellant 
reported increased nightmares which had triggered asthma 
attacks.  He claimed to have 3 to 4 nightmares per week, and 
stated that anytime he was stressed an asthma attack was 
triggered.

Pulmonary function testing performed in September 1997 
revealed an FEV1 reading of 53.7 percent of predicted.  The 
interpretation was of moderate obstructive ventilatory defect 
with airway trapping.

A VA trachea and bronchi examination was conducted in October 
1997.  The appellant reported that he felt that his breathing 
was abnormal with acute episodes from exercise and constant 
shortness of breath.  He claimed to have interrupted sleep at 
night due to coughing, and respiratory infections 3 to 4 
times per year.  He reported constant nausea due to sinus 
drainage.  He indicated the daily use of inhalers.  He 
claimed that some smells and smoke rendered him with dyspnea.  
He stated that his inhaler use would work immediately, but, 
since using Serevent, Proventil was not as effective.  With 
regard to post traumatic stress disorder, he stated that, at 
times, nightmares would trigger asthma attacks, but that they 
certainly were not the cause of his asthma.  He also stated 
that anger episodes, would trigger his asthma.  There was no 
evidence of cor pulmonale.  The appellant reported that he 
had small asthma attacks 6 times per day and, if he neglected 
to take his medication, his lungs would feel tight.  He 
claimed that if he turned over, it seemed that mucus changed 
position and caused him to cough.  He reported a non 
productive cough daily.  He had perceived shortness of breath 
even at rest.  There was no current infectious disease 
present.  

Physical examination revealed that his lungs showed 
inspiratory as well as expiratory wheezes bilaterally in the 
entire lung field.  Pulmonary function testing showed 
moderate, obstructive, ventilatory defect with airway 
trapping.  Chest x-ray was normal.  The pertinent assessments 
were of moderate chronic obstructive pulmonary disease per 
pulmonary function testing; hyperactive airway disease, 
moderately severe; and post traumatic stress disorder.  With 
regard to the post traumatic stress disorder contributing to 
the appellant's condition, the appellant stated that he did 
not intend for it to be understood that post traumatic stress 
disorder caused this, but that his post traumatic stress 
disorder symptoms of nightmares and anxiety served as an 
additional trigger to his ongoing hyperactive airway disease.

A February 1999 pulmonary function test revealed an FEV1 
reading was 52.6 percent of predicted value and an FEV1/FVC 
reading of 38.3 percent of predicted value.  The 
interpretation was of moderate obstructive ventilatory defect 
with hyperinflation and marked air trapping.  

A VA respiratory examination was conducted in March 1999.  
The appellant denied having a productive cough, sputum, 
hemoptysis or anorexia.  He described dyspnea on moderate 
exertion, such as a flight of steps.  He primarily described 
episodes of wheezing and dyspnea on awakening at night with 
nightmares from his post traumatic stress disorder.  He 
described this as being present since 1990, occurring 
approximately 3 times per week, and lasting for approximately 
one-half hour, until he used his inhalers.  He believed that 
his post traumatic stress disorder brought on his asthmatic 
attacks.  He did not seem to have asthmatic attacks at night, 
other than those associated with his nightmares.  His 
medications included: Albuterol inhaler, 2 puffs ever 4 hours 
or more often as needed; Serevent inhaler, 2 puffs twice a 
day; Vanceril inhaler, 4 puffs 3 times per day; and albuterol 
nebulizer.  He did not have periods of incapacitation.  The 
examiner reported that there was no evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, weight loss, weight gain, or restrictive 
disease.  The lungs had inspiratory and expiratory wheezes in 
both lung fields.  The assessment was of chronic obstructive 
pulmonary disease with asthmatic episodes that apparently, at 
least in part, seemed to be triggered by episodes of 
nightmares related to his post traumatic stress disorder.  It 
was noted that the post traumatic stress disorder did not 
cause an asthmatic attack.  The examiner reported that this 
was the only way that the appellant's post traumatic stress 
disorder, chronic obstructive pulmonary disease and asthmatic 
condition seemed to relate. 

In an April 1999 addendum, the examiner reported that the 
appellant's baseline lung condition was chronic obstructive 
pulmonary disease with an asthmatic component.  He indicated 
that the appellant's baseline status was that of frequent 
attacks of asthma, one or more weekly, marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, and more than light manual labor precluded.  The 
appellant's pulmonary function test baseline, not being 
exacerbated by the post traumatic stress disorder would be an 
FEV-1 of 53.7 percent.  He opined that both the appellant's 
history and pulmonary function test corresponded to an 
evaluation of 60 percent which was worsened by the post 
traumatic stress disorder in that he had approximately 4 
episodes per week associated with flashbacks, night terrors, 
or other symptoms of the post traumatic stress disorder.  The 
asthmatic episodes induced or caused by symptoms associated 
with his post traumatic stress disorder occurred 
approximately 4 times per week and lasted 1 to 1 1/2 hours, 
generally at night.  These were relieved with the use of an 
inhaler nebulizer.  

The examiner further opined that it appeared that the 
appellant's symptoms of chronic obstructive pulmonary disease 
with an asthmatic component were not worsened to increase his 
symptoms from that of 60 percent, which was his baseline, to 
that of 100 percent, i.e. severe dyspnea on slight exertion 
between attack, marked loss of weight or other evidence of 
severe impairment of health.  

The examiner also reported that a pulmonary function test 
obtained while the appellant was having an episode of an 
asthmatic attack related to his post traumatic stress 
disorder was probably not feasible.  He claimed that it was 
difficult to estimate whether the appellant's post traumatic 
stress disorder triggered asthmatic episode would so worsen 
his chronic lung disorder such that it would drop his FEV-1 
to less than 40 percent of predicted value.  He noted that 
certainly there were no episodes of respiratory failure or 
the need for daily use of systemic high dose corticosteroids 
or immunosuppressive medications.  Therefore, the examiner 
concluded that the appellant's baseline nonservice-connected 
lung disorder was 60 percent according to the information 
provided, and that it would seem that exacerbation of his 
chronic lung disorder did not warrant a 100 percent 
evaluation at those times.

In a June 1999 rating decision, VARO granted that appellant 
entitlement to service connection for asthmatic attacks 
(claimed as a lung disorder), evaluated as 0 percent 
disabling, effective August 31, 1990.  He remained 
nonservice-connected for chronic obstructive pulmonary 
disease.

A VA psychiatric evaluation was conducted in August 1999.  
The appellant's psychiatric symptoms included flashbacks and 
nightmares that he believed triggered his asthma attacks.

In a September 1999 statement, the appellant reported that he 
had nightmares that triggered asthma attacks, on average, 4 
times per week.

A November 1999 VA pulmonary function test revealed moderate 
airflow obstruction.  The free text interpretation was of 
moderate obstructive ventilatory defect with hyperinflation 
and marked air trapping.

A VA psychiatric evaluation was conducted in June 2001.  The 
appellant complained of nightmares related to his post 
traumatic stress disorder at least 2 or 3 times per week, 
from which he woke up scared and unable to breath.

At his August 2001 hearing on appeal before the undersigned, 
the appellant testified regarding his asthmatic symptoms.  He 
claimed that his asthma was present all of the time.  He 
reported that he had 3 to 4 post traumatic stress disorder 
flashbacks per week in the spring, and 1 to 4 per week the 
rest of the time.  He also claimed that when he was upset 
about something, his asthma would be worse.  He indicated 
that he used Albuterol spray.  He reported that his asthma 
was affected by the pollen count, and was worse in the spring 
and fall.  He claimed that he would be worn out on the day 
following an asthma attack.  He reported that if he had a 
cold or was exposed to dust his doctor would put him on 
Prednisone, but that he had not been on Prednisone for a 
couple of months. 

Analysis

A review of the evidence dating from the time of the original 
claim reveals that at no time from that time to the present 
has the evidence supported a rating in excess of 60 percent 
for the appellant's service-connected asthma secondary to 
aggravation by his service-connected post traumatic stress 
disorder.  Fenderson v. West, 12 Vet.App. 119 (1999).  

When the evidence is analyzed under the old diagnostic 
criteria for bronchial asthma, the appellant is entitled to a 
60 percent rating, but the manifestations of disability are 
not consistent with the rating criteria for a 100 percent 
rating.  For an initial rating of 100 percent, the evidence 
would have to show very frequent asthmatic attacks with 
severe dyspnea on slight exertion between attacks and marked 
loss of weight or other evidence of severe impairment of 
health.

The evidence shows that the appellant has frequent attacks of 
asthma, defined as one or more attacks weekly.  At the 
appellant's VA examinations and hearings on appeal, he 
described 1 to 4 attacks of asthma per week as the result of 
nightmares related to his post traumatic stress disorder, 
which lasted 1 to 1 1/2 hours.  However, no complaints or 
findings referable to marked weight loss or other impairment 
of health are indicated.

In considering the applicability of the 60 percent rating 
under the old criteria, it is important to note that the 
comments of the VA physician who examined the veteran in 
April 1999 have been taken into account.  Service connection 
has been granted for asthma in this case because the service-
connected PTSD aggravates the asthma.  This result is 
required under long-established case law.  Allen v. Brown, 7 
Vet.App. 439 (1995).  For this reason, the VA physician's 
assertion that the PTSD has not caused the asthma is 
irrelevant.  Furthermore, despite the VA physician's comments 
concerning the "baseline" of the veteran's disability, the 
medical findings support a rating of 60 percent for the 
service-connected asthma.  As the VA physician notes, the 
veteran's PTSD-induced flashbacks and nightmares bring on 
asthma attacks three or four times per week.  The evidence 
dating all the way back to 1990 is consistent with this 
observation.  All asthma attacks that are brought on by the 
PTSD-induced asthma attacks must be taken into account in 
rating the asthma, and the rating criteria clearly call for a 
60 percent rating when there are attacks more than once a 
week.

Likewise, under the new diagnostic criteria, after 
application of the benefit of the doubt, and attributing the 
majority of the appellant's baseline functioning problems to 
his service-connected asthma, the evidence shows that the 
appellant meets the criteria for a 60 percent rating.  A 60 
percent rating is applicable if the appellant has an FEV-1 
between 40 and 55 percent predicted.  Pulmonary function 
tests revealed that the appellant's FEV-1 was 53.7 in 
September 1997, 52.6 with an FEV1/FVC reading of 38.3 in 
February 1999, and 53.7 in April 1999.  Accordingly, the 
appellant has met the criteria for a 60 percent rating under 
the new diagnostic criteria.

In order to receive a 100 percent rating under the new 
diagnostic criteria, the evidence would have to show a FEV-1 
of less than 40 percent predicted or an FEV-1/FVC of less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or a requirement for the 
daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immunosuppressive medications.  As will be 
described below, the appellant does not meet any of these 
criteria referable to his service-connected asthma 
attributable to aggravation as the result of his service-
connected post traumatic stress disorder.

Regarding pulmonary function testing, although there was one 
isolated reading of 38.3 FEV-1/FVC, the appellant's FEV-1 was 
52.6 of predicted value at the time, with no other readings 
approaching 40 percent of predicated value.  Further, the VA 
examiner in April 1999 attributed the appellant's asthmatic 
attacks to his service-connected post traumatic stress 
disorder, not his baseline pulmonary readings.  He noted that 
a pulmonary function test obtained while the appellant was 
having an episode of an asthmatic attack related to his post 
traumatic stress disorder was probably not feasible and that 
it would be difficult to estimate whether his asthmatic 
episode would drop his FEV-1 to less than 40 percent of 
predicted value.

Regarding more than one attack per week with episodes of 
respiratory failure, the evidence does not show episodes of 
respiratory failure.  

Regarding the daily use of systemic (oral or parenteral) high 
dose corticosteroids or immunosuppressive medications, the 
appellant indicated that his doctor would place him on 
Prednisone if he had a cold or was exposed to dust, but that 
he had not been on Prednisone for a couple of months and, in 
any event, there is no indication from the record that the 
appellant has taken high dose corticosteroids or 
immunosuppressive medications for his asthma attacks.  While 
the evidence shows that the appellant takes daily inhaler 
medication, the evidence does not show that the appellant 
uses immunosuppressive medication.  Thus, while the appellant 
meets the criteria for 60 percent under the new regulations, 
he does not meet the necessary criteria for a 100 percent 
rating under the new regulations for bronchial asthma.

In conclusion, a 60 percent disability rating for the 
appellant's service-connected asthma, secondary to his 
service-connected post traumatic stress disorder, is 
warranted, but the preponderance of the evidence is against a 
rating higher than 60 percent.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that the appellant's service-connected 
asthma presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits, or the Director of Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).


ORDER

An increased rating of 60 percent for service-connected 
asthma is granted, subject to the regulations for the award 
of monetary benefits.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

